Order unanimously affirmed, without costs. Memorandum: Inasmuch as the individual claims for damages under subdivision (h) of section 349 and subdivision 3 of section 350-d of the General Business Law have been found to be without merit plaintiffs may not, as representatives, maintain a class action based on those sections (see CPLR 901, subd a, par 3; McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C901:4; Kindel v Kaufman & Broad Homes, 67 AD2d 938; Rapp v Dime Sav. Bank, 64 AD2d 964, affd 48 NY2d 658); thus, the class causes of action were properly dismissed. (Appeal from order of Supreme Court, Monroe County, Siracuse, J. — summary judgment.) Present ■— Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.